Citation Nr: 0712900	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION
 
The veteran had active duty service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's request to 
reopen a claim for bilateral hearing loss because the 
evidence submitted was not new and material.  In April 2004, 
the Board found that new and material evidence sufficient to 
reopen the claim had been submitted.  The Board reopened the 
claim and remanded it to the RO to obtain VA and service 
medical records, and to schedule a VA audiometric 
examination.  In June 2006, the issue was again remanded in 
order to obtain a more complete VA examination, to collect 
several medical records, and to obtain certain Social 
Security Administration (SSA) records. 

Upon the veteran's request, a Travel Board hearing was held 
in Boston, Massachusetts before the undersigned in November 
2003.  A transcript of that hearing has been associated with 
the veteran's claims folder.

In March 2007, the Board granted a motion to advance the case 
on the docket due to the age of the veteran.  See 38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The Board wishes to express its regret to the 
veteran for having to issue yet another remand of this matter 
to the RO. 

This case was most recently remanded in June 2006, in part to 
afford the veteran an examination to determine whether it was 
at least as likely as not that he had bilateral hearing loss 
due to his active duty service.  

On October 13, 2006, the veteran was sent a letter informing 
him that he would be notified of a date, time, and place for 
his VA examination.  The VA examination was scheduled for 
October 24, 2006 at the Boston VA Medical Center (VAMC).  The 
veteran was not present for his examination and, therefore, 
it was cancelled. 

In a November 16, 2006 statement, the veteran requested that 
he be rescheduled for a VA examination.  He claimed that he 
was out of the state from October 16, 2006 to November 15, 
2006 and was unaware that he had been scheduled for an 
examination.  He also sent the VA a copy of his flight 
information, which verified his statement that he was out of 
the state for the alleged time. 

Given that the veteran was unaware of his scheduled VA 
examination and made immediate efforts to notify the VA of 
his desire to reschedule the examination upon discovering 
that he had missed the examination, the veteran shall be 
afforded the opportunity to undergo a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination by a physician in the 
otolaryngology service to determine (1) 
the nature and extent of his current 
hearing loss, and (2) whether any or 
all of the veteran's current disability 
had its onset due to any inservice 
events, in particular, to events that 
the veteran states occurred in Germany 
while he was on active duty during the 
Korean conflict.  The entire claims 
folder and a copy of this REMAND must 
be made available to the otolaryngology 
physician for review prior to the 
examination. 
	
After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current hearing 
disability is the result of a disease 
or injury in service. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Thereafter, the RO should readjudicate 
the appealed issue.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 West Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 8 C.F.R. § 20.1100(b) (2006).




